Title: From George Washington to John Cochran, 6 November 1780
From: Washington, George
To: Cochran, John


                        
                            Sir
                            Head Quarters 6th Novemr 1780
                        
                        I have thrown my sentiments, upon the subject of the representation made by yourself and other Gentlemen of
                            the Hospital, into the form of a letter to Congress. If you can reconcile my plan to your own feelings, you will be
                            pleased to seal and forward the letter by Docr Craik. If not, you will return it to me again, that I may transmit as much
                            only as relates to the Regimental Surgeons. I am, &c.
                        
                    